UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6997



AUBREY D. SCOTT,

                                            Plaintiff - Appellant,

          versus


DR. JAMES LEE, M.D.; DR. GERALO JORDON,
Surgeon; DR. LEONARD J. WEIRETER, Surgeon,

                                           Defendants - Appellees.




                            No. 02-7004



AUBREY D. SCOTT,

                                            Plaintiff - Appellant,

          versus


DR. JAMES LEE, M.D.; DR. GERALO JORDON,
Surgeon; DR. LEONARD J. WEIRETER, Surgeon,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  James R. Spencer, District
Judge. (CA-01-757-3)
Submitted:      October 10, 2002              Decided:    October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey D. Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Aubrey D. Scott appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Scott v. Lee, No. CA-01-757-3 (E.D. Va. May 30, 2002).

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED



                                     2